Citation Nr: 0317497	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  01-07 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for lichen planus 
claimed as a skin condition of the hands.

2.  Entitlement to service connection for a skin condition of 
the thighs and lower legs.

3.  Entitlement to service connection for the residuals of 
bilateral arm injuries.

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a pulmonary 
disorder.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for headaches.

7.  Entitlement to an increased disability rating for 
degenerative joint and disc disease of the lumbar spine, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1970 and from November 1990 to August 1991.  He also 
had service in the National Guard.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  No skin disorder of the hands was present during active 
service.

3.  The veteran does not have a skin disorder of the hands 
that is associated with exposure to herbicide or Agent 
Orange.

4.  No skin disorder of the lower extremities was present 
during active service.

5.  The veteran does not have a skin disorder of the lower 
extremities that is associated with exposure to herbicide or 
Agent Orange.


6.  There is no evidence of a bilateral arm injury in service 
and there is no evidence linking any present disability of 
either arm to service. 

7.  The veteran has received a diagnosis of PTSD.

8.  The veteran did not engage in combat with the enemy. 

9.  The stressors claimed by the veteran are not verified.  

10.  A rating decision in March 1992 denied service 
connection for a lung condition and headaches; the veteran 
was notified of the decision and his appellate rights in 
July 21, 1992 and filed a notice of disagreement on July 13, 
1993.  

11.  A rating decision in July 1994 again denied service 
connection for a lung condition and headaches; the veteran 
was so notified in a statement of the case sent to the 
veteran on July 15, 1994.  

12.  No communication from the veteran or his representative 
concerning the issues of service connection for headaches or 
for a respiratory disability was received within 60 days of 
the July 1994 statement of the case or within one year of the 
notification of the July 1994 rating decision.  

13.  The evidence received since the July 1994 decision does 
not bear directly and substantially upon the specific matters 
under consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claims 
for service connection for a pulmonary disorder and 
headaches.  

14.  The symptoms due to the veteran's lumbar disc disease 
approximate severe manifestations and recurring attacks with 
little intermittent relief.  

15.  Incapacitating episodes of lumbar disc disease that 
require bedrest and treatment by a physician are not shown in 
the evidence.

16.  The overall limitation of motion of the lumbar spine is 
moderate. 


17.  The veteran does not have listing of the spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending, significant loss of lateral motion with 
osteoarthritic changes, irregularity of joint space, or 
abnormal mobility on forced motion.  

18.  The veteran has muscle spasms of the lumbar spine. 

19.  The neurologic involvement in the right lower extremity 
is wholly sensory.  


CONCLUSIONS OF LAW

1.  Lichen planus claimed as a skin condition of the hands 
was not incurred in service.  38 U.S.C.A. §§ 1110, 1113, 
1116, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e), 3.326 
(2002).  

2.  A skin condition of the thighs and lower legs was not 
incurred in service.  38 U.S.C.A. §§ 1110, 1113, 1116, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(e), 3.326 (2002). 

3.  The residuals of bilateral arm injuries were not incurred 
in service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.326 (2002).  

4.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
1154(b), 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. § 3.304(f) (1998); 38 C.F.R. §§ 3.102, 
3.159, 3.304(f), 3.326 (2002).

5.  The July 1994 rating decision denying service connection 
for a lung condition and headaches is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
(b), 20.1103 (2002). 

6.  Evidence received subsequent to the July 1994 
determination is not new and material, and the claims for 
service connection for a pulmonary disorder and headaches are 
not reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5108, 5126 (West 2002); 38 C.F.R. § 3.156 (2001); 
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002). 

7.  The criteria for an increased rating for degenerative 
joint and disc disease of the lumbar spine are not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§  3.102, 3.159, 3.326, 4.7, 
4.14, 4.40, 4.45, 4.71a, 4.124(a), Diagnostic Codes 5292, 
5293, 5295, 8520 (2002); 67 Fed.Reg. 54,345 (August 22, 2002) 
(to be codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b) (2002).  Service connection may also be 
granted when all of the evidence demonstrates that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

During the pendency of the veteran's claim and appeal, the 
regulations governing the adjudication of claims for 
disability due to herbicide or Agent Orange exposure were 
revised.  68 Fed. Reg. 34,539 (June 10, 2003).  The veteran is 
entitled to have his claim considered under both the original 
and revised regulations, and have the regulation most 
favorable to his claim applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In pertinent part, these regulations now 
provide that for veterans who served in Vietnam, exposure to 
herbicide or Agent Orange is presumed.  The prior regulations 
only provided that exposure was presumed for those Vietnam 
veteran's who developed a disease associated with herbicide or 
Agent Orange exposure.  The veteran has not received notice of 
these revised regulations.  However, as noted below, he does 
not have a disease that is associated with exposure to 
herbicide or Agent Orange.  Therefore, the revision to the 
regulations is not determinative in adjudicating the veteran's 
claims and the Board will proceed with consideration of the 
appeal, as the veteran is not prejudiced by such 
consideration.  Cf. Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses in its decision a question 
that had not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and, if not, whether the 
claimant has been prejudiced thereby). 

Exposure to herbicide agent during active military, naval, or 
air service is presumed if the veteran served in Vietnam.  The 
following diseases shall be service-connected, even though 
there is no record of such disease during service:  Chloracne 
or other acneform disease consistent with chloracne, type 2 
diabetes, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 U.S.C.A. §§ 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(e) (2002); 68 Fed. Reg. 
34,539 (June 10, 2003).

The listed diseases shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne, 
acute and subacute peripheral neuropathy, and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within a year after the last date on which the 
veteran was exposed to a herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2002); 68 Fed. Reg. 34,539 (June 10, 2003). 

Lichen planus of the hands

The veteran claims, in essence, that he has a skin disorder 
of the hands that is associated with service.


The service medical records from both of the veteran's 
periods of active service do not show any complaints or 
treatment related to the skin of the hands.  At discharge 
from the first period of service, the clinical evaluation of 
the skin and upper extremities was normal.  The veteran 
denied having had skin disease and no abnormality of the skin 
was noted at discharge from the second period of service.  
Accordingly, no skin disorder of the hands was present during 
active service.  38 C.F.R. § 3.303 (2002).

The veteran claims that he has a skin disorder of the hands 
due to exposure to Agent Orange during his Vietnam service.  
However, there is no evidence in the record of the veteran 
having a skin disorder of the upper extremities within one 
year of the termination of his service in Vietnam in October 
1970.  At the time of the veteran's enlistment in the 
National Guard in November 1971, he did not complain of any 
skin disease, and the clinical evaluation of the skin and 
upper extremities was normal.  An August 1998 VA pathology 
report for a punch biopsy of the left wrist shows a diagnosis 
of hypertrophic lichen planus [an inflammatory, pruritic 
cutaneous disease, Dorland's Illustrated Medical Dictionary 
924 (28th ed. 1994)].  Hypertrophic lichen planus is not a 
disease that is associated with exposure to herbicide or 
Agent Orange.  Accordingly, the veteran does not have a skin 
disorder of the hands that is associated with exposure 
herbicide or Agent Orange.  In the absence of a present skin 
disability of the hands associated with herbicide or Agent 
Orange exposure, there is no valid claim.  38 C.F.R. 
§§ 3.307, 3.309(e) (2002); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  

The veteran did not have a skin disorder of the hands during 
active service and he does not have a skin disorder of the 
hands associated with exposure to herbicides.  Accordingly, 
the preponderance of the evidence is against the claim for 
service connection for lichen planus claimed as a skin 
condition of the hands.  38 U.S.C.A. §§ 1110, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2002).  

Skin condition of the thighs and lower extremities

The veteran claims, in essence, that he has a skin disorder 
of the lower extremities that is associated with service.


The service medical records from both of the veteran's 
periods of active service do not show any complaints or 
treatment related to the skin of the lower extremities.  At 
discharge from the first period of service, the clinical 
evaluation of the skin and lower extremities was normal.  At 
discharge from the second period of service, the veteran 
denied having skin disease and no abnormality of the skin was 
noted.  Accordingly, no skin disorder of the lower 
extremities was present during active service or is related 
to service.  38 C.F.R. § 3.303 (2002).

The veteran claims that he has a skin disorder of the thighs 
and lower extremities due to exposure to herbicide or Agent 
Orange during his Vietnam service.  However, there is no 
evidence in the record of the veteran having a skin disorder 
of the lower extremities within one year of the termination 
of his service in Vietnam in October 1970.  At the time of 
the veteran's enlistment in the National Guard in November 
1971, he did not complain of any skin disease, and the 
clinical evaluation of the skin and lower extremities was 
normal.  The veteran claims that he has swelling of the 
thighs that turns white and bursts open.  However, there is 
no evidence of this in the medical records contained in the 
claims file.  A September 1997 VA examination report shows a 
diagnosis of chronic dermatitis of the lower legs.  
Dermatitis is not a disease that is associated with exposure 
to herbicide or Agent Orange.  A June 1997 VA clinical record 
notes a skin lesion on the left calf and an assessment of 
Agent Orange exposure with chronic skin lesions.  No basis 
for this assessment is given.  Skin conditions associated 
with exposure to herbicide or Agent Orange are chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda.  These are the only skin conditions 
for which an association has been established.  68 Fed. Reg. 
27,630 (2003).  In light of the dermatitis diagnosis 
established at the VA examination and in the absence of a 
more definitive diagnosis on the June 1997 VA clinical 
record, this record is not probative in showing the presence 
of a skin disorder due to herbicide or Agent Orange exposure.  
Accordingly, the veteran does not have a skin disorder of the 
lower extremities that is associated with exposure to 
herbicide or Agent Orange.  In the absence of a present skin 
disability of the lower extremities associated with herbicide 
or Agent Orange exposure, there is no valid claim.  38 C.F.R. 
§§ 3.307, 3.309(e) (2002); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  

The veteran did not have a skin disorder of the lower 
extremities during active service and he does not have a skin 
disorder of the lower extremities associated with exposure to 
herbicide or Agent Orange.  Accordingly, the preponderance of 
the evidence is against the claim for service connection for 
a skin condition of the thighs and lower legs.  38 U.S.C.A. 
§§ 1110, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(e) (2002).  

Bilateral arm injuries

The veteran claims, in essence, that he injured his arms in 
service and now has residual disability.  

The service medical records from the veteran's first period 
of service do not show any arm injuries.  At discharge from 
this period of service, the clinical evaluation of the upper 
extremities was normal.  At periodic examinations for the 
National Guard in November 1971, June 1980, February 1984, 
and April 1988, the veteran also did not complain of arm 
problems and the clinical evaluations of the upper 
extremities were normal.  The report of medical history in 
July 1991 shows that he claimed he had a painful or trick 
shoulder or elbow, however, the clinical evaluation of the 
upper extremities was normal.  A report of medical history 
for a medical evaluation board shows the veteran claimed he 
had a painful or trick shoulder or elbow, and in March 1993 
he only had complaints related to the shoulders.  None of the 
service medical records, either while he was on active duty 
or in the National Guard, document a bilateral arm injury.  
The veteran claims that his arms were injured at the time of 
a back injury, presumably the back injury in January 1991 
while he was on active duty.  However, the service medical 
records do not document any injury to the arms at that time.  
Accordingly, there is no evidence of a bilateral arm injury 
in service.  38 C.F.R. § 3.303(a) (2002).

A private physician noted the veteran with arthritis of the 
right elbow and wrist in December 1997.  However, as noted 
above, there were no injuries to the arms during service and 
there is no evidence linking any present disability of either 
arm to service.  38 C.F.R. § 3.303(d) (2002).

There is no evidence of a bilateral arm injury in service and 
there is no evidence linking any present arm disability to 
service.  Accordingly, the preponderance of the evidence is 
against the claim for service connection for the residuals of 
bilateral arm injuries.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).  

PTSD

The veteran claims, in essence, that he has PTSD due to his 
service in Vietnam.

At the time the veteran initiated his claim, entitlement to 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition with credible 
supporting evidence that the claimed inservice stressor 
actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

During the pendency of this claim and appeal, 38 C.F.R. 
§ 3.304(f) was amended on two occasions.  64 Fed. Reg. 32,807 
(1999), 67 Fed. Reg. 10,330 (2002).  The most recent 
amendment addresses sexual assault and is not applicable to 
adjudicating the veteran's claim.  The regulation provides 
that for service connection for PTSD to be granted, there 
must be: (1) medical evidence diagnosing the condition; (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2002); see also Cohen v. Brown, 10 Vet.App. 128 (1997).  

VA clinical records in the claims file show that the veteran 
has received a diagnosis of PTSD.  However, it does not 
necessarily follow that service connection for PTSD can be 
granted.  Not only is a diagnosis of PTSD required, but there 
must be credible supporting evidence that the claimed 
stressor(s) actually occurred. 


The veteran served in Vietnam from November 1969 to October 
1970.  However, he did not receive a combat citation or other 
award to indicate that he was in combat with the enemy.  The 
veteran's discharge document shows that he was a field 
artillery repairman.  However, this does not show that he 
engaged in combat.  The veteran has provided photocopies of 
photographs of an individual, presumably the veteran, on 
military vehicles and with weapons.  However, these 
photographs appear to be in a base or compound area, and do 
not document combat.  Therefore, the evidence does not 
establish that the veteran engaged in combat with the enemy 
and credible supporting evidence that a claimed stressor 
occurred is required.  His lay testimony alone is not 
sufficient to establish the occurrence of the claimed 
inservice stressors.  

The RO requested verification of the veteran's claimed 
stressors from the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR).  Included with the response was a 
casualty report and copies of Operational Reports-Lessons 
Learned for the 5th Battalion, 22nd Artillery.  The veteran 
has indicated that he was assigned to A Battery of the 5th 
Battalion, 22nd Artillery while in Vietnam.  He indicated 
that close friends killed in Vietnam were PFC "K", E-2 
"T", PFC "J", and CPL "P".  The USASCRUR indicated that 
casualty data did not list individuals with the last names of 
CPL "P" or E-2 "T" as wounded or killed, and that the 
veteran must provide additional information for further 
research.  The USASCRUR did verify the death of a SP4 "K" 
due to small arms fire on May 21, 1970.  The veteran had 
indicated that this individual was killed when the enemy 
overran their unit.  However, USASCRUR indicated that this 
individual was assigned to an element of the 101st Airborne 
Division, not the veteran's unit.  Additionally, the 
Operational Report-Lessons Learned does not show that A 
Battery was in support of any element of the 101st Airborne 
at the time of SP4 "K"'s death.  Furthermore, the materials 
from USASCRUR do not report any elements of A Battery being 
overrun during May 1970.  Therefore, while the death in 
Vietnam of an individual named "K" is verified, the 
evidence does not verify the circumstances of the death as 
claimed by the veteran.  Accordingly, the stressors of the 
deaths of close friends killed and the enemy overrunning his 
unit are not verified.

The veteran claimed that the headquarters of 5th Battalion, 
22nd Artillery was almost wiped out after his arrival and an 
unnamed buddy was killed.  However, the Operational Reports-
Lessons Learned provided by USASCRUR do not show any attack 
on the headquarters element.  The veteran also claims that he 
was in a firefight where he shot the head off a Vietcong and 
he witnessed a woman throw a baby with explosives strapped to 
it into a truck killing all in the truck.  He also claimed 
they went into tunnels after the enemy, and that women and 
children were caught in the crossfire.  He further claimed 
that they mistakenly fired on South Vietnamese troops.  He 
did not provide the dates of such incidents.   However, 
USASCRUR did not verify such incidents and the Operational 
Reports-Lessons Learned do not report such incidents.  

The veteran claims that he was in a convoy at the time a 
friendly plane attacked the convoy.  He claimed that the 
plane was shot down.  He did not provide a date.  The veteran 
has provided a photocopy of a photograph which shows what 
appears to be the hulk of an aircraft in a base or compound 
area.  However, USASCRUR did not verify such an incident and 
the Operational Reports-Lessons Learned do not report such an 
incident.  

The veteran claims that he was driving a fuel truck that was 
struck by a mortar round.  He did not specify a date.  The 
veteran has provided a photocopy of a photograph which shows 
what appears to be a damaged tanker truck and he has 
indicated that he was driving the truck.  However, USASCRUR 
did not verify such an incident and the Operational Reports-
Lessons Learned do not report such an incident.  

The veteran claims that an unnamed Colonel was killed in a 
helicopter crash, but did not specify a date.  The unit 
history included with the Operational Reports-Lessons Learned 
by USASCRUR does report a helicopter crash involving officers 
from the 5th Battalion, 22nd Artillery.  While there were 
injuries, no deaths were reported.  Therefore, the account of 
this claimed stressor is not verified.

The claimed stressors are not verified based on the evidence 
in the record.  In response to the veteran's initial stressor 
statement, the RO sent the veteran a May 1998 letter asking 
him to provide the names of the persons killed, the dates of 
death, and circumstances.  He was also asked to provide the 
units of assignment for each event, the dates, places, and 
units involved.  The veteran responded that his memory was 
almost gone and he could not remember names and dates.  The 
USASCRUR has supplied what verification materials it could 
based on the information provided by the veteran.  The 
veteran has provided no further information that could be 
used for verification of his claimed stressors.  The U.S. 
Court of Veterans Appeals (now U.S. Court of Appeals for 
Veterans Claims) has stated that: 

[t]he factual data required, i.e., names, 
dates and places, are straightforward 
facts and do not place an impossible or 
onerous task on appellant.  The duty to 
assist is not always a one-way street.  
If a veteran wishes help, he cannot 
passively wait for it in those 
circumstances where he may or should have 
information that is essential in 
obtaining putative evidence.

Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991). 

The veteran's lay testimony is not sufficient to establish 
the occurrence of the claimed stressors.  The evidence in the 
claims file does not substantiate or verify that the veteran 
is a combat veteran or that any stressor claimed by him 
occurred.  38 C.F.R. § 3.304(f) (1998); 38 C.F.R. § 3.304(f) 
(2002).

The veteran's treatment records contain some diagnoses of 
PTSD.  However, the stressors claimed by the veteran are not 
verified.  Accordingly, the preponderance of the evidence is 
against the claim for service connection for PTSD.  
38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (1998); 38 C.F.R. § 3.304(f) (2002).

New and material evidence

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the appellant was notified of 
the decision.  38 C.F.R. § 3.104(a) (2002).  The claimant has 
one year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision.  Following issuance of a statement of the 
case, the claimant has 60 days from the date of the statement 
of the case or one year from the date of notification of the 
decision being appealed, whichever is longer, in which to 
submit a substantive appeal.  If a timely NOD or substantive 
appeal is not filed within the required time periods, and the 
decision becomes final.  38 U.S.C.A. § 7105(b), (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302(a), (b), 20.1103 (2002).

A rating decision in March 1992 denied service connection for 
a lung condition and headaches.  The veteran was notified of 
this determination and his appellate rights in a July 21, 
1992, VA letter.  The veteran submitted a timely notice of 
disagreement on July 13, 1993.  A rating decision in July 
1994 again denied service connection for a lung condition and 
headaches, and a statement of the case - which also notified 
him of this rating decision -- was sent to the veteran on 
July 15, 1994.  However, no communication from the veteran or 
his representative was received within 60 days of the 
statement of the case, so as to complete the appeal from the 
March 1992 rating decision.  Also, no communication from the 
veteran or his representative concerning service connection 
for headaches or a respiratory disorder was received within 
one year of the notification of the July 1994 rating 
decision, so as to initiate an appeal from that decision.  

The Board notes that the RO issued another rating decision in 
December 1997 that again denied service connection for 
headaches and breathing difficulties.  The veteran was 
notified of this action by a letter dated January 5, 1998.  
He responded in January 1998 by submitting a "formal request 
for reevaluation" of these claims.  This led to the April 
1999 rating decision that is the subject of this appeal.  The 
RO, however, has treated this matter as a continuation of the 
action taken in December 1997.  As the January 1998 response 
from the veteran could also be construed as a notice of 
disagreement from the December 1997 rating decision, the 
Board will do the same.  Accordingly, the July 1994 decision 
is the last final decision in the record to address the issue 
of service connection for a lung condition and headaches.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302(a), (b), 20.1103 (2002). 

Prior final decisions of the RO may be reopened upon the 
receipt of evidence which is new and material.  38 U.S.C.A. 
§ 5108 (West 2002).  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The definition of new and material evidence was amended in 
August 2001.  However, the amended definition of new and 
material evidence only applies to a claim to reopen a finally 
decided claim received on or after August 29, 2001.  
38 C.F.R. § 3.156(a) (2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Since the veteran's claim was received prior to that 
date, the amended definition of new and material evidence is 
not applicable to the veteran's claim to reopen. 

The newly presented evidence need not be probative of all the 
elements required to award the claim but the evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for the last final 
disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Evidence that is merely cumulative of other evidence 
in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
July 1994 rating decision is a final determination and was 
the last decision to address the issue of service connection 
for a lung condition and headaches, the evidence that is 
considered to determine whether new and material evidence has 
been received is the evidence that has been received 
following that decision.  The evidence received subsequent to 
that decision is presumed credible for the purposes of 
reopening the veteran's claim, unless it is inherently false 
or untrue, or is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).  

Pulmonary disorder

The veteran claims, in essence, that he has a pulmonary 
disorder that was incurred or aggravated in service.  

Following the July 1994 decision, the veteran received a VA 
examination in September 1997 where chronic obstructive 
pulmonary disease and a fibrotic density left lung base was 
diagnosed.  The examination report did not give an opinion as 
to the etiology of any pulmonary condition.  The veteran 
received a VA spine examination in May 1998, however, the 
veteran's pulmonary complaints were not addressed.  
Therefore, these examination reports are not material to the 
issue of service connection.  

Private medical records, dated from May 1996 to January 1998, 
include diagnoses of chronic obstructive pulmonary disease 
and bronchitis.  However, these records do not relate the 
veteran's current pulmonary problems to service and are thus 
not material to the issue of service connection. 

VA medical records, dated from March 1997 to December 1998, 
January 1997 to January 1998, January 1997 to May 1997, March 
1997 to August 1998, and July 1999 to April 2001, were 
received.  These records show mental hygiene and general 
medical treatment, with diagnoses related to the lungs 
including COPD [chronic obstructive pulmonary disease], 
obstructive disease, and asthma.  However, none of these 
records show that the veteran's pulmonary problems were 
incurred in service.  Therefore, these records are not 
material to the issue of service connection. 

Statements from the veteran's mother, former wife, and 
current wife were received.  However, the contents of the 
statements do not address the veteran's pulmonary problems 
and are thus not material.

Originals of some of the veteran's service medical records 
were received in June 2000.  Included with these records are 
a July 1991 pulmonary function study which shows obstructive 
lung disease and a July 1991 report of medical examination 
which shows a diagnosis of COPD.  However, copies of these 
same service medical records were contained in the claims 
file and considered for the prior decisions.  Therefore, the 
service medical records received in June 2000 are not new.  

The prior denial of service connection for a lung condition 
was on the basis that it was not aggravated during service.  
The evidence received since the last final disallowance is 
either not new or not material in that it does not show that 
a pulmonary disorder was incurred or aggravated in service.  
The veteran has received diagnoses including COPD and asthma.  
However, these diseases are not associated with exposure to 
herbicide or Agent Orange.  See 38 C.F.R. §§ 3.307, 3.309(e) 
(2002).  Accordingly, this evidence does not bear directly 
and substantially upon the specific matter under 
consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the 
service connection claim.  Therefore, the evidence is not new 
and material.  38 C.F.R. § 3.156(a) (2001).  Since new and 
material evidence has not been received, the claim for 
service connection for a pulmonary disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002).

Headaches

The veteran claims, in essence, that he has a headache 
disorder that was incurred or aggravated in service.  

Following the July 1994 decision, the veteran received a VA 
examination in September 1997.  Headaches were not addressed 
or diagnosed.  The veteran received a VA spine examination in 
May 1998, however, the veteran's headache complaints were not 
addressed.  Therefore, these examination reports are not 
material to the issue of service connection.  

Private medical records, dated from May 1996 to January 1998, 
show general medical treatment.  However, these records do 
not relate the veteran's current headache complaints to 
service and are thus not material to the issue of service 
connection. 

VA medical records, dated from March 1997 to December 1998, 
January 1997 to January 1998, January 1997 to May 1997, March 
1997 to August 1998, and July 1999 to April 2001, were 
received.  These records show mental hygiene and general 
medical treatment.  A May 1997 clinical record shows a 
diagnosis of chronic headaches.  However, none of these 
records show that the veteran's headaches were incurred in 
service.  Therefore, these records are not material to the 
issue of service connection. 

Statements from the veteran's mother, former wife, and 
current wife were received.  However, the contents of the 
statements do not address the veteran's headache problems and 
are thus not material.

Originals of some of the veteran's service medical records 
were received in June 2000.  Included with these records are 
an undated report of medical history for a medical evaluation 
board which shows the veteran complained of frequent or 
severe headaches.  Additionally, a July 1991 report of 
medical history for separation/quadrennial shows the veteran 
complained of frequent or severe headaches.  However, copies 
of these same records were contained in the claims file and 
considered for the prior decisions.  Therefore, the service 
medical records received in June 2000 are not new.  

The prior denial of service connection for headaches was on 
the basis that headaches were not shown in service.  The 
evidence received since the last final disallowance is either 
not new or not material in that it does not show that 
headaches were incurred in service.  Additionally, headaches 
are not associated with exposure to herbicide or Agent 
Orange.  See 38 C.F.R. §§ 3.307, 3.309(e) (2002).  
Accordingly, this evidence does not bear directly and 
substantially upon the specific matter under consideration 
and is not so significant that it must be considered in order 
to fairly decide the merits of the service connection claim.  
Therefore, the evidence is not new and material.  38 C.F.R. 
§ 3.156(a) (2001).  Since new and material evidence has not 
been received, the claim for service connection for headaches 
is not reopened.  38 U.S.C.A. § 5108 (West 2002).

Increased rating

The veteran contends, in essence, that his lumbar spine 
disorder is more severe than reflected by the 40 percent 
disability rating assigned.

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2002) (Rating 
Schedule).  The disability ratings are based upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

The evaluation of the same disability, the use of 
manifestations not resulting from service connected 
disability in establishing the service connected evaluation, 
and the evaluation of the same manifestations under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2002).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2002).  

Under the criteria of Diagnostic 5292, entitled "Spine, 
limitation of motion of, lumbar," a 10 percent disability 
rating is warranted for slight limitation of motion, a 20 
percent disability rating is appropriate for moderate 
limitation of motion, and a 40 percent disability rating is 
appropriate for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Under the criteria of Diagnostic Code 5293, entitled 
"Intervertebral disc syndrome," a noncompensable rating is 
warranted for postoperative or cured disc syndrome and a 10 
percent disability rating is warranted for mild symptoms.  A 
20 percent disability rating is warranted for moderate disc 
syndrome with recurring attacks and a 40 percent rating is 
appropriate for severe manifestations with recurring attacks 
with little intermittent relief.  A 60 percent disability 
rating is warranted for pronounced manifestations with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurologic findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The rating criteria for intervertebral disc syndrome were 
revised effective September 23, 2002.  67 Fed.Reg. 54,345) 
(August 22, 2002).  Intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is warranted.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent rating and incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months warrant a 20 percent 
rating.  Where there are incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months, a 10 percent rating is warranted.  
An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Chronic orthopedic and neurologic manifestations 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  When evaluating on the basis of 
chronic manifestations, orthopedic disabilities are evaluated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are 
evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  Where 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is evaluated on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  67 Fed.Reg. 54,345 
(August 22, 2002) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).

Diagnostic Code 5295, entitled "Lumbosacral stain," 
provides that a noncompensable rating is warranted for slight 
subjective symptoms and a 10 percent rating is warranted for 
characteristic pain on motion.  A 20 percent disability 
rating is warranted for muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is warranted for 
severe lumbosacral strain with listing of the spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above symptoms and abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than that for 
complete paralysis given with each nerve.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral, combine with application of the bilateral factor.  
38 C.F.R. § 4.124(a) (2002).

Under the criteria of Diagnostic Code 8520 for paralysis of 
the sciatic nerve, complete paralysis where the foot dangles 
and drops, no active movement is possible of the muscles 
below the knee, and flexion of knee is weakened or (very 
rarely) lost warrants an 80 percent rating.  Incomplete 
severe paralysis with marked muscular atrophy warrants a 60 
percent rating.  Moderately severe paralysis warrants a 40 
percent rating, moderate paralysis warrants a 20 percent 
rating, and mild paralysis warrants a 10 percent rating.  
38 C.F.R. § 4.124(a), Diagnostic Code 8520 (2002). 

The veteran is rated at the maximum disability rating that 
would be available under Diagnostic Codes 5292 and 5295 for 
limitation of motion of the lumbar spine and lumbosacral 
strain.  The description of the veteran's service connected 
lumbar spine disability includes degenerative disc disease.  
A disability rating greater than the 40 percent rating may be 
available under the criteria of Diagnostic Code 5293 for 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293 5295 (2002).

The May 1998 VA examination does show muscle spasms.  
Additionally, the September 1997 and the May 1998 
examinations show that ankle and knee jerks (reflexes) were 
decreased, and there was decreased sensation to light touch 
in the right lower extremity.  The reflexes were not absent 
and the decrease in sensation in the right lower extremity 
was only to light touch.  Additionally, at the May 1998 VA 
examination the veteran claimed flare ups with prolonged 
standing, walking, lifting, and other strenuous activity.  
Rest alleviated the symptoms.  Since there were flare ups 
that were alleviated by rest, the symptoms were not 
persistent.  Furthermore, the veteran's VA and private 
medical records in the claims file dated during the period of 
the veteran's claim and appeal do not show evaluation or 
treatment of the lumbar spine, or of any neurologic symptoms 
in the lower extremities related to the lumbar spine.  
Therefore, the symptoms of the veteran's lumbar spine 
disability are not persistent.  The symptoms due to the 
veteran's lumbar spine disability more closely approximate 
the veteran having severe manifestations and recurring 
attacks with little intermittent relief.  This is a 40 
percent disability rating under the criteria of Diagnostic 
Code 5293 which is consistent with the current disability 
rating assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

The veteran is entitled to have his claim evaluated under 
both the old and the new rating criteria of Diagnostic Code 
5293, and have to criteria most favorable to his claim 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  
38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must consider the new criteria from the 
September 2002 effective date.  

The revised rating criteria of Diagnostic Code 5293 consider 
whether there are incapacitating episodes which require 
bedrest and treatment by a physician.  However, the veteran's 
VA and private medical records in the claims file dated 
during the period of the claim and appeal do not show 
incapacitating episodes which require bedrest and treatment 
by a physician.  Additionally, the VA examination reports do 
not reference the veteran having incapacitating episodes of 
the lumbar disc disease which require bedrest and treatment 
by a physician.  Therefore, an increased rating due to 
incapacitating episodes is not warranted.  67 Fed.Reg. 54,345 
(August 22, 2002) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).

The revised criteria also consider both the orthopedic and 
neurologic manifestations of the veteran's lumbar spine 
disorder.  Therefore, the Board will address the ratings that 
could be assigned for the orthopedic manifestations.  The 
September 1997 VA examination report notes there was 
decreased flexion of the lumbar spine to 60 degrees and 
extension was to 0 degrees.  The May 1998 VA examination 
shows that lumbar spine flexion was to 50 degrees, extension 
was to 0 degrees, lateral flexion was to 25 degrees 
bilaterally, and rotation was to 30 degrees bilaterally.  
With the exception of extension values shown, the motion 
shown at both examinations was slight to moderate limitation 
of motion.  Only the limitation of extension was severe.  
Since only extension was severely limited yet there was only 
slight to moderate limitation of other motions, the overall 
limitation of motion is moderate.  The evidence does not show 
that pain significantly further limits motion.  Moderate 
limitation of motion would be a 20 percent rating under the 
criteria of Diagnostic Code 5292.  38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5292 (2002).

The evidence in the record does not show listing of the spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending, significant loss of lateral 
motion with osteoarthritic changes, irregularity of joint 
space, or abnormal mobility on forced motion that would 
warrant a 40 percent rating under the criteria of Diagnostic 
Code 5295 for lumbosacral strain.  The May 1998 VA 
examination shows there were muscle spasms.  Muscle spasms 
are applicable to a 20 percent rating under these criteria.  
Therefore, the symptoms of the veteran's lumbar spine 
disability would warrant a 20 percent rating under the 
criteria of Diagnostic Code 5295 for lumbosacral strain.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

In regard to the neurologic manifestations, the September 
1997 VA examination report shows knee and ankle jerks were 1+ 
on the right and 3+ on the left.  At the May 1998 VA 
examination, knee and ankle jerks were 2+ on the right and 1+ 
on the left.  The decreases in the reflexes are not 
consistent between the examinations since the September 1997 
examination shows a decrease on the right and the May 1998 
examination shows decrease on the left.  However, the 
September 1997 VA examination shows there was decreased 
sensation to light touch in the right leg and the May 1998 VA 
examination shows decreased light touch sensation on the 
right anterior thigh, entire lower right leg, and dorsum of 
the foot.  Since both examinations show decreased light touch 
sensation, the involvement in the right lower extremity is 
sensory.  Impairment that is wholly sensory is mild 
impairment which would be a 10 percent disability rating 
under the criteria of Diagnostic Code 8520.  38 C.F.R. 
§ 4.124(a), Diagnostic Code 8520 (2002).  

The orthopedic manifestations of the veteran's lumbar spine 
would warrant no more that a 20 percent rating under the 
rating criteria for limitation of motion and lumbosacral 
strain.  Additionally, the neurologic manifestations would 
warrant no more than a 10 percent rating.  When combined, the 
ratings for the orthopedic and neurologic manifestations are 
less than the 40 percent rating currently assigned.  See 
38 C.F.R. § 4.25 (2002).  The current 40 percent disability 
rating will remain in effect.  See 38 C.F.R. § 3.951(a) 
(2002).  Therefore, an increased disability rating under the 
revised rating criteria of Diagnostic Code 5293 is not 
warranted.  

Based on the above, the preponderance of the evidence is 
against the claim for an increased rating for degenerative 
joint and disc disease of the lumbar spine.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 
4.71a, 4.124(a), Diagnostic Codes 5292, 5293, 5295, 8520 
(2002); 67 Fed.Reg. 54,345 (August 22, 2002) (to be codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5293).

Veterans Claims Assistance Act

During the pendency of the appellant's claims and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA is liberalizing and is therefore applicable to this 
case.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Under the VCAA, where the claim is to reopen a previously 
disallowed claim with new and material evidence, the 
amendments to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) only 
apply to claims to reopen finally decided claims received on 
or after August 29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C. § 5108.  38 U.S.C.A. § 5103A(f) (West 
2002).

Review of the record reflects that the veteran was informed 
of the requirements for granting the benefits sought in the 
August 2001 statement of the case.  The statement of the case 
also provided the veteran with a summary of the evidence in 
the record used for the determinations.  Therefore, the 
veteran was advised of the evidence necessary to substantiate 
his claims.  A February 1998 letter to the veteran requested 
stressor information and medical evidence to support his PTSD 
claim.  The RO sent the veteran a follow up letter in May 
1998 requesting further information on stressors.  The August 
2001 statement of the case advised the veteran of the VCAA, 
the evidence he was responsible for obtaining, and of the 
evidence VA was responsible for obtaining.  The veteran 
identified a private health care provider whose records were 
requested and obtained.  VA clinical records have been 
associated with the claims file.  The veteran has received VA 
examinations in connection with these claims; the findings in 
the most recent examination are sufficient to decide the 
claim and clinical records subsequent to the latest 
examination do not show material worsening of the lumbar 
spine disability.  The RO has sought verification of the 
veteran's claimed stressors.  Neither the veteran nor his 
representative have identified additional relevant evidence 
of probative value which has not already been sought and 
associated with the claims file.  Accordingly, the facts 
relevant to this case were properly developed and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA.  38 C.F.R. §§ 3.102, 3.159, 3.326 (2002). 


ORDER

Entitlement to service connection for lichen planus claimed 
as a skin condition of the hands is denied.

Entitlement to service connection for a skin condition of the 
thighs and lower legs is denied.

Entitlement to service connection for the residuals of 
bilateral arm injuries is denied.

Entitlement to service connection for PTSD is denied.

New and material evidence has not been received and the claim 
for service connection for a pulmonary disorder is not 
reopened.  The appeal is denied.

New and material evidence has not been received and the claim 
for service connection for headaches is not reopened.  The 
appeal is denied.

Entitlement to an increased disability rating for 
degenerative joint and disc disease of the lumbar spine is 
denied.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



